MEMORANDUM **
Alejandro Beltran-Rodriguez appeals his conviction, pursuant to a conditional guilty plea, for importation of marijuana in violation of 21 U.S.C. §§ 952 and 960.
Beltran-Rodriguez’s contention that Section 960 is unconstitutional under Ap-prendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104, 1109-1111 (9th Cir.2002). His contention that the indictment should be dismissed because it did not allege *689mens rea as to drug type and quantity is foreclosed by United States v. Carranza, 289 F.3d 634 (9th Cir.2002). Finally, his contention that the grand jury was not properly instructed as to the type and quantity of the drugs is unavailing. Whether instructed or not, the grand jury returned an indictment that includes both type and quantity of the drugs.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.